NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  SHAWN OAKLIEF, Petitioner/Appellant,

                                        v.

                   EMILY THOMAS, Respondent/Appellee.

                           No. 1 CA-CV 22-0383 FC
                                FILED 11-17-2022


           Appeal from the Superior Court in Maricopa County
                           No. FC2007-092087
                    The Honorable Lisa Wahlin, Judge

                                  AFFIRMED


                               APPEARANCES


Shawn Oaklief, Mesa
Petitioner/Appellant
                           OAKLIEF v. THOMAS
                           Decision of the Court



                       MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the court, in which
Presiding Judge David D. Weinzweig and Judge Randall M. Howe joined.


W I L L I A M S, Judge:

¶1          Shawn Oaklief (“Father”) appeals the superior court’s legal
decision-making and parenting time order. For the following reasons, we
affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            Father and Emily Thomas (“Mother”) never married but have
one child in common. The child is now 16 years old.

¶3             In 2020, the child was diagnosed with a condition that makes
her vulnerable to a variety of health risks. As a result, the child has received
a series of medical treatments. When Father first disagreed with the child’s
medical treatment, he became “aggressive and threatening” towards staff
and treating physicians. The hospital ultimately refused to treat the child
because of Father’s continued aggression and false accusations towards
medical staff.

¶4            Around the same time, Father behaved similarly towards the
child’s high school principal and was barred from the school as a result.

¶5               On another occasion, Father became upset when the child did
not respond to his text messages while she was receiving a medical
treatment. Father texted the child that “[t]he war has commenced. You are
. . . not 18. Get that through your head asap. If [you] think it ends today you
are absolutely wrong.” Father continued, “I do[n’]t care about your
feeling[s] any longer,” and “the war has begun.”

¶6            In 2021, Mother petitioned the superior court to modify legal
decision-making and parenting time. Specifically, Mother requested she be
awarded sole legal decision-making for the child and that Father only be
allowed to contact the child through email.

¶7           Following an evidentiary hearing, the court granted Mother’s
request for sole legal decision-making authority finding it to be in the


                                       2
                           OAKLIEF v. THOMAS
                           Decision of the Court

child’s best interests. The court limited Father’s parenting time to occur
only “at [the child’s] discretion” and directed Mother to mail a letter each
month to Father “summarizing the child’s medical care, school updates,
and any other relevant information regarding the child.”

¶8            Father timely appealed the superior court’s order. We have
jurisdiction under Article 6, Section 9, of the Arizona Constitution and
A.R.S. §§ 12-120.21(A)(1) and -2101(A)(1).

                               DISCUSSION1

¶9            We review legal decision-making and parenting time orders
for an abuse of discretion. Gonzalez-Gunter v. Gunter, 249 Ariz. 489, 491, ¶ 9
(App. 2020) (as amended); Owen v. Blackhawk, 206 Ariz. 418, 420, ¶ 7 (App.
2003). In doing so, we defer to the superior court’s findings of fact unless
those findings are clearly erroneous. Engstrom v. McCarthy, 243 Ariz. 469,
471, ¶ 4 (App. 2018).

¶10           Father’s opening brief does not appropriately cite to the
record, nor does he provide any legal authority to support his contention
that the superior court erred in issuing its order. ARCAP 13(a)(7)(A)
(requiring arguments on appeal to contain “supporting reasons for each
contention, and with citations of legal authorities and appropriate
references to the portions of the record on which appellant relies”); In re
Aubuchon, 233 Ariz. 62, 64–65, ¶ 6 (2013) (holding that arguments on appeal
not supported by adequate explanation, citations to the record, or legal
authority are waived).

¶11           Further, though Father contends the court’s order was not
supported by and/or was contrary to the evidence, he has not provided this
court with a transcript of the evidentiary hearing. See ARCAP 11(c)(1)(B).
In the absence of a transcript, this court presumes the missing record
supports the superior court’s ruling. Kohler v. Kohler, 211 Ariz. 106, 108, ¶ 8
n.1 (App. 2005).




1 Mother failed to file an answering brief. In our discretion we decline to
treat Mother’s failure as a concession of reversible error, see Nydam v.
Crawford, 181 Ariz. 101, 101 (App. 1994), and instead consider the merits of
Father’s appeal to the extent he developed his arguments, see Bugh v. Bugh,
125 Ariz. 190, 191 (App. 1980).



                                      3
                          OAKLIEF v. THOMAS
                          Decision of the Court

¶12           On this limited record, Father has shown no abuse of
discretion.

                              CONCLUSION

¶13           The superior court’s order is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4